 



Exhibit 10.1
COLLEGIATE PACIFIC INC.
2007 STOCK OPTION PLAN
I. PURPOSE OF THE PLAN
     The Collegiate Pacific Inc. 2007 Stock Option Plan (the “Plan”) is designed
to: (a) promote the long-term financial interests and growth of Collegiate
Pacific Inc. (the “Company”), and its Affiliates by attracting and retaining
Directors, Employees or Consultants with the training, experience and ability to
enable them to make a substantial contribution to the success of the Company and
its Affiliates; (b) motivate Directors, Employees and Consultants by means of
growth-oriented incentives to enhance the profitable growth of the Company and
its Affiliates and (c) further the alignment of interests of Participants with
those of the stockholders of the Company through opportunities for increased
ownership in the Company.
II. DEFINITIONS
     The following definitions shall be applicable throughout the Plan unless
specifically modified elsewhere in the Plan:
     A. “Affiliate” means any corporation, partnership, limited liability
company or partnership, association, trust or other organization which, directly
or indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (1) to vote more than 50% of
the securities having ordinary voting power for the election of directors of the
controlled entity or organization or (2) to direct or cause the direction of the
management and policies of the controlled entity or organization, whether
through the ownership of voting securities or by contract or otherwise.
     B. “Award” means any Option granted to a Participant under the Plan.
     C. “Board” means the Board of Directors of the Company.
     D. “Cash Merger” shall have the meaning assigned to such term in
Section VIII(D) of the Plan.
     E. “Change of Control” shall have the meaning assigned to such term in
Section VIII(D) of the Plan.
     F. “Code” means the Internal Revenue Code of 1986, as amended. Reference in
the Plan to any section of the Code shall be deemed to include any amendments or
successor provisions to such section and any regulations under such section.
     G. “Committee” means the Compensation Committee of the Board, each member
of which shall be a “non-employee director” within the meaning of applicable
Rule 16b-3 under the Exchange Act. Each grant of an Option to a “covered
employee” within the meaning of Code Section 162(m) will be made by a Committee
which is comprised solely of two or more “outside directors” within the meaning
of Code Section 162(m).

- 1 -



--------------------------------------------------------------------------------



 



     H. “Common Stock” means the common stock, par value $0.01 per share, of the
Company, or any security into which such common stock may be changed by reason
of any transaction or event of the type described in Section VIII below.
     I. “Company” means Collegiate Pacific Inc., a Delaware corporation, and any
successor thereto that adopts the Plan.
     J. “Consultant” means any person who is not an Employee or a Director and
who is providing advisory or consulting services to the Company or any
Affiliate.
     K. “Director” means an individual who is a member of the Board.
     L. “Employee” means any person in an employment relationship with the
Company or any Affiliate.
     M. “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     N. “Fair Market Value” means the closing sale price (or average of the
quoted closing bid or asked prices if there is no closing sale price reported)
of the Common Stock on the date specified as reported by NASDAQ or by the
principal national stock exchange on which the Common Stock is then listed. If
no prices are reported on that date, then the fair market value shall be the
closing sale price on the last preceding date on which such prices of the Common
Stock are so reported. If the Common Stock is traded over the counter at the
time a determination of its fair market value is required to be made hereunder,
its fair market value shall be deemed to be equal to the average between the
reported high and low or closing bid and asked prices of Common Stock on the
most recent date on which the Common Stock was publicly traded. In the event
Common Stock is not publicly traded at the time a determination of its value is
required to be made hereunder, the determination of its fair market value shall
be made by the Committee in such manner as it deems appropriate.
     O. “Incentive Stock Option” means an incentive stock option within the
meaning of section 422 of the Code.
     P. “Nonqualified Stock Option” means an Option that does not satisfy all of
the applicable requirements of section 422 of the Code or by its terms is not
intended to be treated as an Incentive Stock Option.
     Q. “Option” means an Award granted under Section VII of the Plan and
includes both Incentive Stock Options to purchase Common Stock and Nonqualified
Stock Options to purchase Common Stock.
     R. “Option Agreement” means a written agreement between the Company and a
Participant with respect to an Option.
     S. “Participant” means an Employee, Consultant, or Director who has been
granted an Award.
     T. “Plan” means the Collegiate Pacific Inc. 2007 Stock Option Plan, as
amended from time to time.
     U. “Stock Merger” shall have the meaning assigned to such term in
Section VIII(D) of the Plan.

- 2 -



--------------------------------------------------------------------------------



 



III. EFFECTIVE DATE AND DURATION OF THE PLAN
     The Plan shall become effective upon the date of its adoption by the Board;
provided, however, the Plan is approved by the stockholders of the Company
within 12 months thereafter. Notwithstanding any provision in the Plan or in any
Option Agreement, no Option shall be exercisable prior to such stockholder
approval. No further Awards may be granted under the Plan after 10 years from
the date the Plan is adopted by the Board. The Plan shall remain in effect until
all Options granted under the Plan have been exercised or expired.
IV. ADMINISTRATION
     A. Composition of Committee. The Plan shall be administered by the
Committee appointed by the Board. In the absence of the Board’s appointment of
the Committee to administer the Plan, the Board shall serve as the Committee.
     B. Powers. Subject to the express provisions of the Plan, the Committee
shall have authority, in its discretion, to determine which Employees,
Consultants, or Directors shall receive an Award, the time or times when such
Award shall be made, whether an Incentive Stock Option or Nonqualified Stock
Option shall be granted, and the number of shares to be subject to each Option.
In making such determinations, the Committee shall take into account the nature
of the services rendered by the respective Employees, Consultants, or Directors,
their present and potential contribution to the Company’s success and such other
factors as the Committee in its discretion shall deem relevant.
     C. Additional Powers. The Committee shall have such additional powers as
are delegated to it by the other provisions of the Plan. Subject to the express
provisions of the Plan, this shall include the power to construe the Plan and
the respective agreements executed hereunder, to prescribe rules and regulations
relating to the Plan, and to determine the terms, restrictions and provisions of
the agreement relating to each Award, including such terms, restrictions and
provisions as shall be requisite in the judgment of the Committee to cause
designated Options to qualify as Incentive Stock Options, and to make all other
determinations necessary or advisable for administering the Plan. The Committee
may correct any defect or supply any omission or reconcile any inconsistency in
the Plan or in any agreement relating to an Award in the manner and to the
extent it shall deem expedient to carry it into effect. The determinations of
the Committee on the matters referred to in this Section IV shall be conclusive.
V. SHARES SUBJECT TO THE PLAN; GRANT OF AWARDS
     A. Shares Subject to the Plan. Subject to adjustment in the same manner as
provided in Section VIII with respect to shares of Common Stock subject to
Options then outstanding, the aggregate number of shares of Common Stock that
may be issued under the Plan shall not exceed 500,000 shares. Shares shall be
deemed to have been issued under the Plan only (1) to the extent actually issued
and delivered pursuant to an Award or (2) to the extent an Award is settled in
cash. To the extent that an Award lapses or the rights of its holder terminate,
any shares of Common Stock subject to such Award shall again be available for
the grant of an Award under the Plan.
     B. Grant of Awards. The Committee may from time to time grant an Award to
one or more Employees, Consultants, or Directors determined by it to be eligible
for participation in the Plan in accordance with the terms of the Plan.
     C. Stock Offered. Subject to the limitations set forth in Section V(A), the
stock to be offered pursuant to the grant of an Award may be authorized but
unissued Common Stock or Common Stock previously issued and outstanding and
reacquired by the Company. Any of such shares which

- 3 -



--------------------------------------------------------------------------------



 



remain unissued and which are not subject to outstanding Awards at the
termination of the Plan shall cease to be subject to the Plan but, until
termination of the Plan, the Company shall at all times make available a
sufficient number of shares to meet the requirements of the Plan.
VI. ELIGIBILITY
     Awards may be granted only to persons who, at the time of grant, are
Employees, Consultants, or Directors. An Award may be granted on more than one
occasion to the same person, and, subject to the limitations set forth in the
Plan, such Award may include an Incentive Stock Option, a Nonqualified Stock
Option, or any combination thereof.
VII. STOCK OPTIONS
     A. Option Period. The term of each Option shall be as specified by the
Committee at the date of grant; provided, however, that each such Option by its
terms shall not be exercisable after the expiration of ten years from the date
of grant.
     B. Limitations on Exercise of Option. An Option shall be exercisable in
whole or in such installments and at such times as determined by the Committee;
provided, that except in the case of an Award issued in connection with the
start of employment or service with the Company or its subsidiaries, or under
such other circumstances as are deemed appropriate by the Compensation
Committee, an Option shall not be exercisable prior to the first anniversary of
the date of the Award. If the Compensation Committee provides, in its sole
discretion, that any Option is exercisable only in installments, the
Compensation Committee may waive such installment exercise provisions at any
time at or after grant in whole or in part, based on such factors as the
Compensation Committee shall determine, in its sole discretion.
     C. Special Limitations on Incentive Stock Options. An Incentive Stock
Option may be granted only to an individual who is employed by the Company or
any parent or subsidiary corporation (as defined in section 424 of the Code) of
the Company at the time the Option is granted. To the extent that the aggregate
fair market value (determined at the time the respective Incentive Stock Option
is granted) of stock with respect to which Incentive Stock Options are
exercisable for the first time by an individual during any calendar year under
all incentive stock option plans of the Company and its parent and subsidiary
corporations exceeds $100,000, such Incentive Stock Options shall be treated as
Nonqualified Stock Options. The Committee shall determine, in accordance with
applicable provisions of the Code, Treasury Regulations and other administrative
pronouncements, which of a Participant’s Incentive Stock Options will constitute
Nonqualified Stock Options because of such limitation and shall notify the
Participant of such determination as soon as practicable after such
determination. No Incentive Stock Option shall be granted to an individual if,
at the time the Option is granted, such individual owns stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Company or of its parent or subsidiary corporation, within the meaning of
section 422(b)(6) of the Code, unless (i) at the time such Option is granted the
option price is at least 110% of the Fair Market Value of the Common Stock
subject to the Option and (ii) such Option by its terms is not exercisable until
after the expiration of five years from the date of grant. An Incentive Stock
Option shall not be transferable otherwise than by will or the laws of descent
and distribution, and shall be exercisable during the Participant’s lifetime
only by such Participant or the Participant’s guardian or legal representative.
     D. Option Agreement. Each Award shall be evidenced by an Option Agreement
in such form and containing such provisions not inconsistent with the provisions
of the Plan as the Committee from time to time shall approve. Each Option
Agreement shall specify the effect of termination of (1) employment, (2) the
consulting or advisory relationship, or (3) membership on the Board, as
applicable,

- 4 -



--------------------------------------------------------------------------------



 



on the exercisability of the Option. An Option Agreement may provide for the
payment of the option price, in whole or in part, by either check, the
withholding of Common Stock otherwise deliverable upon exercise of the Option or
the delivery of a number of shares of Common Stock (plus cash if necessary)
having a Fair Market Value equal to such option price. The terms and conditions
of the respective Option Agreements need not be identical. Subject to the
consent of the Participant, the Committee may, in its sole discretion, amend an
outstanding Option Agreement from time to time in any manner that is not
inconsistent with the provisions of the Plan (including, without limitation, an
amendment that accelerates the time at which the Option, or a portion thereof,
may be exercisable.)
     E. Option Price and Payment. The price at which a share of Common Stock may
be purchased upon exercise of an Option shall be determined by the Committee
but, subject to adjustment as provided in Section VIII, such purchase price
shall not be less than the Fair Market Value of a share of Common Stock on the
date of the Award. The Option or portion thereof may be exercised by delivery of
an irrevocable notice of exercise to the Company, as specified by the Committee.
The purchase price of the Option or portion thereof shall be paid in full in the
manner prescribed in Section VIID above or in any other manner approved by the
Committee.
     F. Stockholder Rights and Privileges. The Participant shall be entitled to
all the privileges and rights of a stockholder only with respect to such shares
of Common Stock as have been purchased under the Option and for which
certificates of stock have been registered in the Participant’s name.
     G. No Repricing. Other than in connection with a change on the Company’s
capitalization (as defined in Section VIII), the exercise price of an Option may
not be reduced without approval of the Company’s stockholders (including
canceling previously awarded Options and regranting them with a lower exercise
price).
VIII. RECAPITALIZATION OR REORGANIZATION
     A. No Effect on Right or Power. The existence of the Plan and the Awards
granted hereunder shall not affect in any way the right or power of the Board or
the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s or any
Affiliate’s capital structure or its business, any merger or consolidation of
the Company or any Affiliate, any issue of debt or equity securities ahead of or
affecting Common Stock or the rights thereof, the dissolution or liquidation of
the Company or any Affiliate or any sale, lease, exchange or other disposition
of all or any part of its assets or business or any other corporate act or
proceeding.
     B. Subdivision or Consolidation of Shares; Stock Dividends. The shares with
respect to which Options may be granted are shares of Common Stock as presently
constituted, but if, and whenever, prior to the expiration of an Option
theretofore granted, the Company shall effect a subdivision or consolidation of
shares of Common Stock or the payment of a stock dividend on Common Stock
without receipt of consideration by the Company, the number of shares of Common
Stock with respect to which such Option may thereafter be exercised (1) in the
event of an increase in the number of outstanding shares shall be
proportionately increased, and the purchase price per share shall be
proportionately reduced, and (2) in the event of a reduction in the number of
outstanding shares shall be proportionately reduced, and the purchase price per
share shall be proportionately increased. Any fractional share resulting from
such adjustment shall be rounded up to the next whole share.
     C. Recapitalizations. If the Company recapitalizes, reclassifies its
capital stock, or otherwise changes its capital structure (a
“recapitalization”), the number and class of shares of Common Stock covered by
an Option theretofore granted shall be adjusted so that such Option shall
thereafter cover the number and class of shares of stock and securities to which
the Participant would have been entitled

- 5 -



--------------------------------------------------------------------------------



 



pursuant to the terms of the recapitalization if, immediately prior to the
recapitalization, the Participant had been the holder of record of the number of
shares of Common Stock then covered by such Option.
     D. Change of Control. In the event of a Change in Control (as defined
below) each outstanding Option shall become fully vested and exercisable as to
all Options, including Options that would not otherwise be vested or
exercisable. For purposes of this Plan, a “Change of Control” shall be deemed to
have occurred if:

  •   any person or related group of persons directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 of the Exchange Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities;     •   a merger or consolidation
occurs in which the Company is not the surviving entity, or any reverse merger
in which the Company is the surviving entity but in which securities possessing
more than fifty percent (50%) of the total combined voting power of the
Company’s outstanding securities are transferred to holders different from those
who held such securities immediately prior to such merger; or     •   all or
substantially all of the Company’s assets are sold or transferred other than in
connection with an internal reorganization of the Company.

In the event a Change of Control is triggered by a merger or consolidation of
the Company with or into another corporation pursuant to which shares of Common
Stock are converted into the right to receive cash (a “Cash Merger”), then in
such event each Option not otherwise exercised prior to the effective time of
the Cash Merger shall be exchangeable after the effective time of the Cash
Merger only for the excess, if any, of the per share consideration paid in the
Cash Merger over the per share exercise price of each Option specified in the
applicable Option Agreement (subject to all applicable withholding), and for all
other purposes each Option Agreement shall be cancelled and shall no longer be
exercisable for shares of any entity upon the effective time of the Cash Merger.
In the event a Change of Control is triggered by a merger or consolidation of
the Company with or into another corporation pursuant to which shares of Common
Stock are converted into the right to receive any securities (a “Stock Merger”),
then in such event each Option not otherwise exercised prior to the effective
time of the Stock Merger shall be exercisable after the effective time of the
Stock Merger only for such securities and/or property into which shares of
Common Stock would have been converted if such Option had been exercised
immediately prior to the effective time of the Stock Merger.
     E. Other Changes in the Common Stock. In the event of changes in the
outstanding Common Stock by reason of recapitalizations, reorganizations,
mergers, consolidations, combinations, split-ups, split-offs, spin-offs,
liquidations, exchanges or other relevant changes in capitalization or
distributions to the holders of Common Stock occurring after the date of the
grant of any Award and not otherwise provided for by this Section VIII, such
Award and any agreement evidencing such Award shall be subject to adjustment by
the Committee at its discretion as to the number and price of shares of Common
Stock or other consideration subject to such Award. In the event of any such
change in the outstanding Common Stock or distribution to the holders of Common
Stock, or upon the occurrence of any other event described in this Section VIII,
the aggregate number of shares available under the Plan shall be appropriately
adjusted to the extent, if any, determined by the Committee, whose determination
shall be conclusive.
     F. No Adjustments unless Otherwise Provided. Except as hereinbefore
expressly provided, the issuance by the Company of shares of stock of any class
or securities convertible into shares of stock

- 6 -



--------------------------------------------------------------------------------



 



of any class, for cash, property, labor or services, upon direct sale, upon the
exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, and in any case whether or not for fair value, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number of
shares of Common Stock subject to Awards theretofore granted or the purchase
price per share, if applicable.
IX. AMENDMENT AND TERMINATION OF THE PLAN
     The Board in its discretion may terminate the Plan at any time with respect
to any shares of Common Stock for which Awards have not theretofore been
granted. The Board shall have the right to alter or amend the Plan or any part
thereof from time to time; provided that no change in the Plan may be made that
would impair the rights of a Participant with respect to an Award theretofore
granted without the consent of the Participant, and provided, further, that the
Board may not, without approval of the stockholders of the Company, amend the
Plan to (A) increase the maximum aggregate number of shares that may be issued
under the Plan, (B) change the class of individuals eligible to receive Awards
under the Plan, (C) extend the term of the Plan or (D) reduce the price at which
options may be granted below the Fair Market Value.
X. MISCELLANEOUS
     A. No Right to An Award. Neither the adoption of the Plan nor any action of
the Board or of the Committee shall be deemed to give an Employee, Consultant,
or Director any right to be granted an Option or any other rights hereunder
except as may be evidenced by an Option Agreement duly executed on behalf of the
Company, and then only to the extent and on the terms and conditions expressly
set forth therein. The Plan shall be unfunded. The Company shall not be required
to establish any special or separate fund or to make any other segregation of
funds or assets to assure the performance of its obligations under any Award.
     B. No Employment/Membership Rights Conferred. Nothing contained in the Plan
shall (1) confer upon any Employee or Consultant any right with respect to
continuation of employment or of a consulting or advisory relationship with the
Company or any Affiliate or (2) interfere in any way with the right of the
Company or any Affiliate to terminate his or her employment or consulting or
advisory relationship at any time. Nothing contained in the Plan shall confer
upon any Director any right with respect to continuation of membership on the
Board.
     C. Other Laws; Withholding. The Company shall not be obligated to issue any
Common Stock pursuant to any Award granted under the Plan at any time when the
shares covered by such Award have not been registered under the Securities Act
of 1933, as amended, and such other state and federal laws, rules and
regulations as the Company or the Committee deems applicable and, in the opinion
of legal counsel for the Company, there is no exemption from the registration
requirements of such laws, rules and regulations available for the issuance and
sale of such shares. No fractional shares of Common Stock shall be delivered,
nor shall any cash in lieu of fractional shares be paid. The Company shall have
the right to deduct in connection with all Awards any taxes required by law to
be withheld and to require any payments required to enable it to satisfy its
withholding obligations.
     D. No Restriction on Corporate Action. Nothing contained in the Plan shall
be construed to prevent the Company or any Affiliate from taking any action
which is deemed by the Company or such Affiliate to be appropriate or in its
best interest, whether or not such action would have an adverse effect on the
Plan or any Award made under the Plan. No Participant, beneficiary or other
person shall have any claim against the Company or any Affiliate as a result of
any such action.

- 7 -



--------------------------------------------------------------------------------



 



     E. Restrictions on Transfer. An Award (other than an Incentive Stock
Option, which shall be subject to the transfer restrictions set forth in
Section VII(C)) shall not be transferable otherwise than (1) by will or the laws
of descent and distribution, (2) pursuant to a qualified domestic relations
order as defined by the Code or Title I of the Employee Retirement Income
Security Act of 1974, as amended, or the rules thereunder, or (3) with the
consent of the Committee.
     F. Governing Law. The Plan shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.

- 8 -



--------------------------------------------------------------------------------



 



FORM
OF
INCENTIVE STOCK OPTION AGREEMENT
     This Incentive Stock Option Agreement (the “Agreement”) is made as of the
___ day of ___, 200_, between Collegiate Pacific Inc., a Delaware corporation
(the “Company”), and [NAME] (“Optionee”).
     To carry out the purposes of the Collegiate Pacific Inc. 2007 Stock Option
Plan (the “Plan”), by affording Optionee the opportunity to purchase shares of
the common stock of the Company, par value $0.01 per share (“Stock”), and in
consideration of the mutual agreements and other matters set forth herein and in
the Plan, the Company and Optionee hereby agree as follows:
     1. Grant of Option. The Company hereby irrevocably grants to Optionee the
right and option (“Option”) to purchase all or any part of an aggregate of ___
shares of Stock on the terms and conditions set forth herein and in the Plan,
which Plan is incorporated herein by reference as a part of this Agreement. In
the event of any conflict between the terms of this Agreement and the Plan, the
Plan shall control. Capitalized terms used but not defined in this Agreement
shall have the meaning attributed to such terms under the Plan, unless the
context requires otherwise. This Option is intended to constitute an incentive
stock option, within the meaning of section 422(b) of the Code, to the maximum
extent permitted under the Code. Optionee acknowledges that only a portion of
this Option may qualify as such an incentive stock option due to the limitation
set forth in section 422(d) of the Code.
     2. Purchase Price. The purchase price of Stock purchased pursuant to the
exercise of this Option shall be $         per share, which has been determined
to be not less than the Fair Market Value of the Stock at the date of grant of
this Option. For all purposes of this Agreement, Fair Market Value of Stock
shall be determined in accordance with the provisions of the Plan.
     3. Exercise of Option. Subject to the earlier expiration of this Option as
herein provided or the occurrence of a Change in Control (as such term is
defined below) while Optionee is [employed by or serving as a director of] the
Company, this Option may be exercised, by written notice to the Company at its
principal executive office addressed to the attention of its Corporate Secretary
(or such other officer or employee of the Company as the Company may designate
from time to time), at any time and from time to time after the date of grant
hereof, but this Option shall not be exercisable for more than a percentage of
the aggregate number of shares of Stock offered by this Option determined by the
number of full years from the date of grant hereof to the date of such exercise,
in accordance with the following schedule:
[add vesting schedule]
     In the event of a Change in Control (as defined below) each outstanding
Option shall become fully vested and exercisable as to all Options, including
Options that would not otherwise be vested or exercisable. For purposes of this
Plan, a “Change of Control” shall be deemed to have occurred if:
          (a) any person or related group of persons directly or indirectly
acquires beneficial ownership (within the meaning of Rule 13d-3 of the Exchange
Act) of securities possessing more than fifty percent (50%) of the total
combined voting power of the Company’s outstanding securities;

- 1 -



--------------------------------------------------------------------------------



 



          (b) a merger or consolidation occurs in which the Company is not the
surviving entity, or any reverse merger in which the Company is the surviving
entity but in which securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities are
transferred to holders different from those who held such securities immediately
prior to such merger; or
          (c) all or substantially all of the Company’s assets are sold or
transferred other than in connection with an internal reorganization of the
Company.
     In the event a Change of Control is triggered by a merger or consolidation
of the Company with or into another corporation pursuant to which shares of
Stock are converted into the right to receive cash (a “Cash Merger”), then in
such event the portion of this Option not otherwise exercised prior to the
effective time of the Cash Merger shall be exchangeable after the effective time
of the Cash Merger only for the excess, if any, of the per share consideration
paid in the Cash Merger over the per share exercise price of this Option
specified in this Agreement (subject to all applicable withholding), and for all
other purposes this Agreement shall be cancelled and shall no longer be
exercisable for shares of any entity upon the effective time of the Cash Merger.
In the event a Change of Control is triggered by a merger or consolidation of
the Company with or into another corporation pursuant to which shares of Stock
are converted into the right to receive any securities (a “Stock Merger”), then
in such event the portion of this Option not otherwise exercised prior to the
effective time of the Stock Merger shall be exercisable after the effective time
of the Stock Merger only for such securities and/or property into which shares
of Stock would have been converted if the unexercised portion of this Option had
been exercised immediately prior to the effective time of the Stock Merger.
     In addition, in no event shall a recapitalization of the Company, a
reclassification of the Company’s capital stock, or other change in the
Company’s capital structure (a “recapitalization”), constitute a Change in
Control, and the exercise of this Option shall not be accelerated upon the
occurrence of any such recapitalization.
     This Option may be exercised only while Optionee remains an [employee or
director] of the Company and will terminate and cease to be exercisable upon
Optionee’s termination of [employment or as a director] with the Company, except
that:
               (1) If Optionee’s employment with the Company terminates by
reason of disability (within the meaning of section 22(e)(3) of the Code), this
Option may be exercised by Optionee (or Optionee’s legal representative) at any
time during the period of one year following such termination, but only as to
the number of shares of Stock Optionee was entitled to purchase hereunder as of
the date Optionee’s employment so terminates.
               (2) If Optionee dies while in the employ of the Company,
Optionee’s estate, or the person who acquires this Option by will or the laws of
descent and distribution or otherwise by reason of the death of Optionee, may
exercise this Option at any time during the period of one year following the
date of Optionee’s death, but only as to the number of shares of Stock Optionee
was entitled to purchase hereunder as of the date of Optionee’s death.
               (3) If Optionee’s employment with the Company terminates for any
reason other than as described in (1) or (2) above, unless such employment is
terminated for cause, this Option may be exercised by Optionee at any time
during the period of three months following such termination, or by Optionee’s
estate (or the person who acquires this Option by will or the laws of descent
and distribution or otherwise by reason of the death of Optionee) during a
period of one year following

- 2 -



--------------------------------------------------------------------------------



 



Optionee’s death if Optionee dies during such three month period, but in each
case only as to the number of shares of Stock Optionee was entitled to purchase
hereunder as of the date Optionee’s employment so terminates. As used in this
section, the term “cause” shall mean Optionee (i) has been convicted of a
misdemeanor involving moral turpitude or of a felony, (ii) has engaged in gross
negligence or willful misconduct in the performance of the duties of Optionee’s
employment, or (iii) has materially breached any material provision of any
written agreement between Optionee and the Company or any of its Affiliates. If
Optionee is terminated for cause, this Option shall not be exercisable for any
period following such termination.
     This Option shall not be exercisable in any event after the expiration of
10 years from the date of grant hereof. The purchase price of shares as to which
this Option is exercised shall be paid in full at the time of exercise (a) in
cash (including check, bank draft or money order payable to the order of the
Company), (b) by delivering or constructively tendering to the Company shares of
Stock having a Fair Market Value equal to the purchase price (provided such
shares used for this purpose must have been held by Optionee for such minimum
period of time as may be established from time to time by the Committee), (c) if
the Stock is readily tradable on a national securities market, through a
“cashless exercise” in accordance with a Company established policy or program
for the same, or (d) any combination of the foregoing. No fraction of a share of
Stock shall be issued by the Company upon exercise of an Option or accepted by
the Company in payment of the exercise price thereof; rather, Optionee shall
provide a cash payment for such amount as is necessary to affect the issuance
and acceptance of only whole shares of Stock. Unless and until a certificate or
certificates representing such shares shall have been issued by the Company to
Optionee, Optionee (or the person permitted to exercise this Option in the event
of Optionee’s death) shall not be or have any of the rights or privileges of a
shareholder of the Company with respect to shares acquirable upon an exercise of
this Option.
     4. Withholding of Tax. To the extent that the exercise of this Option or
the disposition of shares of Stock acquired by exercise of this Option results
in compensation income or wages to Optionee for federal, state or local tax
purposes, Optionee shall deliver to the Company at the time of such exercise or
disposition such amount of money as the Company may require to meet its minimum
obligation under applicable tax laws or regulations. Optionee may elect with
respect to this Option to surrender or authorize the Company to withhold shares
of Stock (valued at their Fair Market Value on the date of surrender or
withholding of such shares) to satisfy any tax required to be withheld upon
exercise of this Option. An election pursuant to the preceding sentence shall be
referred to herein as a “Stock Withholding Election.” All Stock Withholding
Elections shall be made by written notice to the Company’s Corporate Secretary
(or such other officer or employee of the Company as the Company may designate
from time to time). If Optionee is not a Section 16 Person (as hereinafter
defined), Optionee may revoke such election by delivering to the Company’s
Corporate Secretary (or such other designated officer or employee) written
notice of such revocation prior to the date such election is implemented through
actual surrender or withholding of shares of Stock (the “Withholding Date”). If
Optionee is a Section 16 Person, the Stock Withholding Election must:
          (a) be irrevocable and made six months prior to the Withholding Date;
or
          (b) (i) be approved by the Committee either before or after such
election is made, (ii) be made, and the Withholding Date occur, during a period
beginning on the third business day following the date of release by the Company
for publication of quarterly and annual summary statements of sales and earnings
and ending on the twelfth business day following such date, and (iii) be made
more than six months after the date of the grant of this Option to Optionee; or
          (c) be made in connection with (i) a delivery to the Company of shares
of Stock owned by Optionee prior to the exercise of this Option to satisfy the
portion of the tax required to be

- 3 -



--------------------------------------------------------------------------------



 




withheld with respect to those shares of Stock received by Optionee upon
exercise of this Option for which payment of the purchase price was made to the
Company in shares of Stock owned by Optionee prior to the exercise of this
Option pursuant to Section 3 hereof and (ii) the exercise of this Option more
than six months after the date of grant hereof.
     If Optionee fails to pay the required amount to the Company or fails to
make a Stock Withholding Election, the Company is authorized to withhold from
any cash remuneration (or, if Optionee is not a Section 16 Person, Stock
remuneration, including withholding any shares of Stock distributable to
Optionee upon exercise of this Option) then or thereafter payable to Optionee
any tax required to be withheld by reason of the exercise of this Option or the
disposition of shares of Stock acquired by exercise of this Option. For purposes
of this Agreement, the term “Section 16 Person” means an officer, director or
affiliate of the Company or a former officer, director or affiliate of the
Company who is subject to Section 16 of the Exchange Act.
     5. Status of Stock. Optionee understands that at the time of the execution
of this Agreement the shares of Stock to be issued upon exercise of this Option
have not been registered under the Securities Act of 1933, as amended (the
“Securities Act”), or any state securities law, but the Company does currently
intend to affect such registration. Until the shares of Stock acquirable upon
the exercise of the Option have been registered for issuance under the
Securities Act, the Company will not issue such shares unless the holder of the
Option provides the Company with a written opinion of legal counsel, who shall
be satisfactory to the Company, addressed to the Company and satisfactory in
form and substance to the Company’s counsel, to the effect that the proposed
issuance of such shares to such Option holder may be made without registration
under the Securities Act. In the event exemption from registration under the
Securities Act is available upon an exercise of this Option, Optionee (or the
person permitted to exercise this Option in the event of Optionee’s death or
incapacity), if requested by the Company to do so, will execute and deliver to
the Company in writing an agreement containing such provisions as the Company
may require to assure compliance with applicable securities laws.
     Optionee agrees that the shares of Stock which Optionee may acquire by
exercising this Option shall be acquired for investment without a view to
distribution, within the meaning of the Securities Act, and shall not be sold,
transferred, assigned, pledged or hypothecated in the absence of an effective
registration statement for the shares under the Securities Act and applicable
state securities laws or an applicable exemption from the registration
requirements of the Securities Act and any applicable state securities laws.
Optionee also agrees that the shares of Stock which Optionee may acquire by
exercising this Option will not be sold or otherwise disposed of in any manner
which would constitute a violation of any applicable federal or state securities
laws.
     In addition, Optionee agrees that (i) the certificates representing the
shares of Stock purchased under this Option may bear such legend or legends as
the Committee deems appropriate in order to assure compliance with Section 5 and
applicable securities laws, (ii) the Company may refuse to register the transfer
of the shares of Stock purchased under this Option on the stock transfer records
of the Company if such proposed transfer would in the opinion of counsel
satisfactory to the Company constitute a violation of Section 5 or any
applicable securities law, and (iii) the Company may give related instructions
to its transfer agent, if any, to stop registration of the transfer of the
shares of Stock purchased under this Option.
     6. Employment Relationship. For purposes of this Agreement, Optionee shall
be considered to be in the employment of the Company as long as Optionee remains
an employee of either the Company, an Affiliate, or a corporation, or a parent
or subsidiary of such corporation assuming or substituting a new option for this
Option. Without limiting the scope of the preceding sentence, it is expressly
provided that Optionee shall be considered to have terminated employment with
the Company

- 4 -



--------------------------------------------------------------------------------



 



at the time of the termination of the “Affiliate” status under the Plan of the
entity or other organization that employs Optionee. Any question as to whether
and when there has been a termination of such employment, and the cause of such
termination, shall be determined by the Committee and its determination shall be
final.
     7. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Optionee.
     8. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Option granted hereby. Without limiting the scope of
the preceding sentence, all prior understandings and agreements, if any, among
the parties hereto relating to the subject matter hereof are hereby null and
void and of no further force and effect. Any modification of this Agreement
shall be effective only if it is in writing and signed by both Optionee and an
authorized officer of the Company.
     9. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of laws principles thereof.
     10. Jurisdiction. Each of the Company and Optionee hereby irrevocably
(i) submits and consents to the personal jurisdiction of the state and federal
courts sitting in Dallas County, Texas with respect to any suit, action, or
proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby and (ii) waives the right to contend in any such action that
venue is improperly laid in any such court or that it is an improper or
inconvenient forum or lacks personal jurisdiction. If Optionee now or hereafter
resides outside the State of Texas, Optionee hereby irrevocably appoints the
Corporate Secretary of the Company as Optionee’s authorized agent upon whom
process may be served at such Corporate Secretary’s Company office for notices
under this Agreement in any suit, action, or proceeding arising out of or based
upon this Agreement or the transactions contemplated hereby that may be
instituted in any state or federal court in the State of Texas by the Company,
and Optionee hereby agrees to so act. Optionee agrees to take any and all
action, including the filing of any and all documents and instruments, that may
be necessary to continue such appointment in full force and effect as aforesaid.
Service of process upon the authorized agent of Optionee and written notice of
such service to Optionee shall be deemed, in every respect, effective service of
process as to Optionee for purposes of any such suit, action, or proceeding
instituted in any state or federal court in the State of Texas.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by its officer thereunto duly authorized, and Optionee has executed
this Agreement, all as of the day and year first above written.

              COLLEGIATE PACIFIC INC.
 
       
 
  By:    
 
       
 
      ___________________, ___________________  
 
       
 
      (Optionee Signature)
 
                  Print Name

- 5 -



--------------------------------------------------------------------------------



 



FORM
OF
NONSTATUTORY STOCK OPTION AGREEMENT
     This Nonstatutory Stock Option Agreement (he “Agreement”) is made as of the
___ day of ___, 200_, between Collegiate Pacific Inc., a Delaware corporation
(the “Company”), and [NAME] (“Optionee”).
     To carry out the purposes of the Collegiate Pacific Inc. 2007 Stock Option
Plan (the “Plan”), by affording Optionee the opportunity to purchase shares of
the common stock of the Company, par value $0.01 per share (“Stock”), and in
consideration of the mutual agreements and other matters set forth herein and in
the Plan, the Company and Optionee hereby agree as follows:
     1. Grant of Option. The Company hereby irrevocably grants to Optionee the
right and option (“Option”) to purchase all or any part of an aggregate of ___
shares of Stock on the terms and conditions set forth herein and in the Plan,
which Plan is incorporated herein by reference as a part of this Agreement. In
the event of any conflict between the terms of this Agreement and the Plan, the
Plan shall control. Capitalized terms used but not defined in this Agreement
shall have the meaning attributed to such terms under the Plan, unless the
context requires otherwise. This Option shall not be treated as an incentive
stock option within the meaning of section 422(b) of the Code.
     2. Purchase Price. The purchase price of Stock purchased pursuant to the
exercise of this Option shall be $           per share, which has been
determined to be not less than the Fair Market Value of the Stock at the date of
grant of this Option. For all purposes of this Agreement, Fair Market Value of
Stock shall be determined in accordance with the provisions of the Plan.
     3. Exercise of Option. Subject to the earlier expiration of this Option as
herein provided or the occurrence of a Change of Control (as such term is
defined below) while Optionee is [employed by or serving as a director of] the
Company or serving as a director], this Option may be exercised, by written
notice to the Company at its principal executive office addressed to the
attention of its Corporate Secretary (or such other officer or employee of the
Company as the Company may designate from time to time), at any time and from
time to time after the date of grant hereof, but this Option shall not be
exercisable for more than a percentage of the aggregate number of shares of
Stock offered by this Option determined by the number of full years from the
date of grant hereof to the date of such exercise, in accordance with the
following schedule:
[add vesting schedule]
     In the event of a Change in Control (as defined below) each outstanding
Option shall become fully vested and exercisable as to all Options, including
Options that would not otherwise be vested or exercisable. For purposes of this
Plan, a “Change of Control” shall be deemed to have occurred if:
          (a) any person or related group of persons directly or indirectly
acquires beneficial ownership (within the meaning of Rule 13d-3 of the Exchange
Act) of securities possessing more than fifty percent (50%) of the total
combined voting power of the Company’s outstanding securities;
          (b) a merger or consolidation occurs in which the Company is not the
surviving entity, or any reverse merger in which the Company is the surviving
entity but in which securities possessing more than fifty percent (50%) of

- 1 -



--------------------------------------------------------------------------------



 



the total combined voting power of the Company’s outstanding securities are
transferred to holders different from those who held such securities immediately
prior to such merger; or
          (c) all or substantially all of the Company’s assets are sold or
transferred other than in connection with an internal reorganization of the
Company.
     In the event a Change of Control is triggered by a merger or consolidation
of the Company with or into another corporation pursuant to which shares of
Stock are converted into the right to receive cash (a “Cash Merger”), then in
such event the portion of this Option not otherwise exercised prior to the
effective time of the Cash Merger shall be exchangeable after the effective time
of the Cash Merger only for the excess, if any, of the per share consideration
paid in the Cash Merger over the per share exercise price of this Option
specified in this Agreement (subject to all applicable withholding), and for all
other purposes this Agreement shall be cancelled and shall no longer be
exercisable for shares of any entity upon the effective time of the Cash Merger.
In the event a Change of Control is triggered by a merger or consolidation of
the Company with or into another corporation pursuant to which shares of Stock
are converted into the right to receive any securities (a “Stock Merger”), then
in such event the portion of this Option not otherwise exercised prior to the
effective time of the Stock Merger shall be exercisable after the effective time
of the Stock Merger only for such securities and/or property into which shares
of Stock would have been converted if the unexercised portion of this Option had
been exercised immediately prior to the effective time of the Stock Merger.
     In addition, in no event shall a recapitalization of the Company, a
reclassification of the Company’s capital stock, or other change in the
Company’s capital structure (a “recapitalization”), constitute a Change in
Control, and the exercise of this Option shall not be accelerated upon the
occurrence of any such recapitalization.
     This Option may be exercised only while Optionee remains an employee of the
Company and will terminate and cease to be exercisable upon Optionee’s
termination of employment with the Company, except that:
               (1) If Optionee’s employment with the Company terminates by
reason of disability (within the meaning of section 22(e)(3) of the Code), this
Option may be exercised by Optionee (or Optionee’s legal representative) at any
time during the period of one year following such termination, but only as to
the number of shares of Stock Optionee was entitled to purchase hereunder as of
the date Optionee’s employment so terminates.
               (2) If Optionee dies while in the employ of the Company,
Optionee’s estate, or the person who acquires this Option by will or the laws of
descent and distribution or otherwise by reason of the death of Optionee, may
exercise this Option at any time during the period of one year following the
date of Optionee’s death, but only as to the number of shares of Stock Optionee
was entitled to purchase hereunder as of the date Optionee’s death.
               (3) If Optionee’s employment with the Company terminates for any
reason other than as described in (1) or (2) above, unless such employment is
terminated for cause, this Option may be exercised by Optionee at any time
during the period of three months following such termination, or by Optionee’s
estate (or the person who acquires this Option by will or the laws of descent
and distribution or otherwise by reason of the death of Optionee) during a
period of one year following Optionee’s death if Optionee dies during such three
month period, but only as to the number of shares of Stock Optionee was entitled
to purchase hereunder as of the date Optionee’s employment so terminates. As
used in this section, the term “cause” shall mean Optionee (i) has been
convicted of a misdemeanor involving moral turpitude or of a felony, (ii) has
engaged in gross negligence or willful misconduct in the performance of the
duties of Optionee’s employment, or (iii) has materially breached any material
provision of any written agreement between Optionee and the Company or any of
its Affiliates. If Optionee is terminated for cause, this Option shall not be
exercisable for any period following such termination.
     This Option shall not be exercisable in any event after the expiration of
10 years from the date of grant hereof. The purchase price of shares as to which
this Option is exercised shall be paid in full at the time of exercise (a) in
cash (including check, bank draft or money order payable to the order of the
Company), (b) by delivering or constructively

- 2 -



--------------------------------------------------------------------------------



 



tendering to the Company shares of Stock having a Fair Market Value equal to the
purchase price (provided such shares used for this purpose must have been held
by Optionee for such minimum period of time as may be established from time to
time by the Committee), (c) if the Stock is readily tradable on a national
securities market, through a “cashless exercise” in accordance with a Company
established policy or program for the same, or (d) any combination of the
foregoing. No fraction of a share of Stock shall be issued by the Company upon
exercise of an Option or accepted by the Company in payment of the exercise
price thereof; rather, Optionee shall provide a cash payment for such amount as
is necessary to affect the issuance and acceptance of only whole shares of
Stock. Unless and until a certificate or certificates representing such shares
shall have been issued by the Company to Optionee, Optionee (or the person
permitted to exercise this Option in the event of Optionee’s death) shall not be
or have any of the rights or privileges of a shareholder of the Company with
respect to shares acquirable upon an exercise of this Option.
     4. Withholding of Tax. To the extent that the exercise of this Option or
the disposition of shares of Stock acquired by exercise of this Option results
in compensation income or wages to Optionee for federal, state or local tax
purposes, Optionee shall deliver to the Company at the time of such exercise or
disposition such amount of money as the Company may require to meet its minimum
obligation under applicable tax laws or regulations. Optionee may elect with
respect to this Option to surrender or authorize the Company to withhold shares
of Stock (valued at their Fair Market Value on the date of surrender or
withholding of such shares) to satisfy any tax required to be withheld upon
exercise of this Option. An election pursuant to the preceding sentence shall be
referred to herein as a “Stock Withholding Election.” All Stock Withholding
Elections shall be made by written notice to the Company’s Corporate Secretary
(or such other officer or employee of the Company as the Company may designate
from time to time). If Optionee is not a Section 16 Person (as hereinafter
defined), Optionee may revoke such election by delivering to the Company’s
Corporate Secretary (or such other designated officer or employee) written
notice of such revocation prior to the date such election is implemented through
actual surrender or withholding of shares of Stock (the “Withholding Date”). If
Optionee is a Section 16 Person, the Stock Withholding Election must:
          (a) be irrevocable and made six months prior to the Withholding Date;
or
          (b) (i) be approved by the Committee either before or after such
election is made, (ii) be made, and the Withholding Date occur, during a period
beginning on the third business day following the date of release by the Company
for publication of quarterly and annual summary statements of sales and earnings
and ending on the twelfth business day following such date, and (iii) be made
more than six months after the date of the grant of this Option to Optionee; or
          (c) be made in connection with (i) a delivery to the Company of shares
of Stock owned by Optionee prior to the exercise of this Option to satisfy the
portion of the tax required to be withheld with respect to those shares of Stock
received by Optionee upon exercise of this Option for which payment of the
purchase price was made to the Company in shares of Stock owned by Optionee
prior to the exercise of this Option pursuant to Section 3 hereof and (ii) the
exercise of this Option more than six months after the date of grant hereof.
     If Optionee fails to pay the required amount to the Company or fails to
make a Stock Withholding Election, the Company is authorized to withhold from
any cash remuneration (or, if Optionee is not a Section 16 Person, Stock
remuneration, including withholding any shares of Stock distributable to
Optionee upon exercise of this Option) then or thereafter payable to Optionee
any tax required to be withheld by reason of the exercise of this Option or the
disposition of shares of Stock acquired by exercise of this Option. For purposes
of this Agreement, the term “Section 16 Person” means an officer, director or
affiliate of the Company or a former officer, director or affiliate of the
Company who is subject to Section 16 of the Exchange Act.
     5. Status of Stock. Optionee understands that at the time of the execution
of this Agreement the shares of Stock to be issued upon exercise of this Option
have not been registered under the Securities Act of 1933, as amended (the
“Securities Act”), or any state securities law, but the Company does currently
intend to affect such registration. Until the shares of Stock acquirable upon
the exercise of the Option have been registered for issuance under the
Securities Act, the

- 3 -



--------------------------------------------------------------------------------



 



Company will not issue such shares unless the holder of the Option provides the
Company with a written opinion of legal counsel, who shall be satisfactory to
the Company, addressed to the Company and satisfactory in form and substance to
the Company’s counsel, to the effect that the proposed issuance of such shares
to such Option holder may be made without registration under the Securities Act.
In the event exemption from registration under the Securities Act is available
upon an exercise of this Option, Optionee (or the person permitted to exercise
this Option in the event of Optionee’s death or incapacity), if requested by the
Company to do so, will execute and deliver to the Company in writing an
agreement containing such provisions as the Company may require to assure
compliance with applicable securities laws.
     Optionee agrees that the shares of Stock which Optionee may acquire by
exercising this Option shall be acquired for investment without a view to
distribution, within the meaning of the Securities Act, and shall not be sold,
transferred, assigned, pledged or hypothecated in the absence of an effective
registration statement for the shares under the Securities Act and applicable
state securities laws or an applicable exemption from the registration
requirements of the Securities Act and any applicable state securities laws.
Optionee also agrees that the shares of Stock which Optionee may acquire by
exercising this Option will not be sold or otherwise disposed of in any manner
which would constitute a violation of any applicable federal or state securities
laws.
     In addition, Optionee agrees that (i) the certificates representing the
shares of Stock purchased under this Option may bear such legend or legends as
the Committee deems appropriate in order to assure compliance with Section 5 and
applicable securities laws, (ii) the Company may refuse to register the transfer
of the shares of Stock purchased under this Option on the stock transfer records
of the Company if such proposed transfer would in the opinion of counsel
satisfactory to the Company constitute a violation of Section 5 or any
applicable securities law, and (iii) the Company may give related instructions
to its transfer agent, if any, to stop registration of the transfer of the
shares of Stock purchased under this Option.
     6. Employment Relationship. For purposes of this Agreement, Optionee shall
be considered to be in the employment of the Company as long as Optionee remains
an employee of either the Company, an Affiliate, or a corporation, or a parent
or subsidiary of such corporation assuming or substituting a new option for this
Option. Without limiting the scope of the preceding sentence, it is expressly
provided that Optionee shall be considered to have terminated employment with
the Company at the time of the termination of the “Affiliate” status under the
Plan of the entity or other organization that employs Optionee. Any question as
to whether and when there has been a termination of such employment, and the
cause of such termination, shall be determined by the Committee and its
determination shall be final.
     7. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Optionee.
     8. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Option granted hereby. Without limiting the scope of
the preceding sentence, all prior understandings and agreements, if any, among
the parties hereto relating to the subject matter hereof are hereby null and
void and of no further force and effect. Any modification of this Agreement
shall be effective only if it is in writing and signed by both Optionee and an
authorized officer of the Company.
     9. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of laws principles thereof.
     10. Jurisdiction. Each of the Company and Optionee hereby irrevocably
(i) submits and consents to the personal jurisdiction of the state and federal
courts sitting in Dallas County, Texas with respect to any suit, action, or
proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby and (ii) waives the right to contend in any such action that
venue is improperly laid in any such court or that it is an improper or
inconvenient forum or lacks personal jurisdiction. If Optionee now or hereafter
resides outside the State of Texas, Optionee hereby irrevocably appoints the
Corporate Secretary of the Company as Optionee’s authorized agent upon whom
process may be

- 4 -



--------------------------------------------------------------------------------



 



served at such Corporate Secretary’s Company office for notices under this
Agreement in any suit, action, or proceeding arising out of or based upon this
Agreement or the transactions contemplated hereby that may be instituted in any
state or federal court in the State of Texas by the Company, and Optionee hereby
agrees to so act. Optionee agrees to take any and all action, including the
filing of any and all documents and instruments, that may be necessary to
continue such appointment in full force and effect as aforesaid. Service of
process upon the authorized agent of Optionee and written notice of such service
to Optionee shall be deemed, in every respect, effective service of process as
to Optionee for purposes of any such suit, action, or proceeding instituted in
any state or federal court in the State of Texas.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by its officer thereunto duly authorized, and Optionee has executed
this Agreement, all as of the day and year first above written.

              COLLEGIATE PACIFIC INC.
 
       
 
  By:    
 
       
 
      ___________________, ___________________  
 
       
 
      (Optionee Signature)
 
                  Print Name

- 5 -